Case 2:19-cv-00200-BSJ Document 260 Filed 04/19/21 PageID.14911 Page 1 of 3
                                                                            FILED
                                                                     2021 APR 19 AM 10:58
                                                                           CLERK
                                                                     U.S. DISTRICT COURT



VANESSA M. MOORE (DC #1617837)
ALEXANDRA B. SHERERTZ
U.S. Department of Justice
Environment and Natural Resources Division
Environmental Enforcement Section
P.O. Box 7611
Ben Franklin Station
Washington, D.C. 20044-7611
Emails: vanessa.moore@usdoj.gov
alexandra.sherertz@usdoj.gov

MARK C. ELMER
999 18th Street, South Terrace, Suite 370
Denver, CO 80202
Email: mark.elmer@usdoj.gov

Attorneys for Plaintiff United States ofAmerica



                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF UTAH


 UNITED STATES OF AMERICA,                          ORDER ON DEFENDANT'S
                                                       MOTION FOR PARTIAL
         Plaintiff,                                SUMMARY JUDGMENT (ECF
                                                    NO. 179) AND PLAINTIFF'S
    v.                                               . MOTION FOR PARTIAL
                                                   SUMMARY JUDGMENT (ECF
 UNITED PARK CITY MINES COMPANY,                              NO. 215)

         Defendant.                                  Case No. 2: 19-cv-00200-BSJ

                                                    District Judge Bruce S. Jenkins


         This matter is before the Court on Defendant United Park City Mines Company's

("UPCM") Motion for Partial Summary Judgment (ECF No. 179), Plaintiff United


                                            1
Case 2:19-cv-00200-BSJ Document 260 Filed 04/19/21 PageID.14912 Page 2 of 3




States' Motion for Partial Summary Judgment (ECF No. 215), the Parties' oppositions

thereto (ECF Nos. 238 and 227, respectively), and the Paiiies' replies (ECF Nos. 247 and

246, respectively). A hearing on these motions was held before the Court on April 8,

2021. Alexandra Sherertz, Vanessa Moore, and Mark Elmer appeared on behalf of

Plaintiff. Chris Hogle and Jeffrey Wood appeared on behalf of Defendant.

       Having considered the motions, the oppositions, the replies, and the oral

arguments of counsel as to ECF Nos. 179 and 215, it is hereby ORDERED as follows:

       1. UPCM's Motion for Partial Summary Judgment (ECF No. 179) is DENIED.

       2. The United States' Motion for Partial Summary Judgment (ECF No. 215) is

          GRANTED IN PART and DENIED IN PART. The United States' Motion is

          GRANTED IN PART that UPCM is liable for a $50,000 stipulated penalty as a

          result ofEPA's work takeover. The United States' Motion is otherwise

          DENIED.




                                             2
Case 2:19-cv-00200-BSJ Document 260 Filed 04/19/21 PageID.14913 Page 3 of 3




IT IS SO ORDERED.
              -rt'--
DATED this , , day of April, 2021.




                                     3
